Citation Nr: 0110884	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. 
§ 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from July 1939 to September 1945.  
He died in April 1999.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board observes that, in the rating decision on appeal, 
the RO denied service connection for the cause of the 
veteran's death, entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318, and entitlement 
to dependents educational assistance under Chapter 35.  The 
appellant's April 2000 notice of disagreement mentioned only 
the location of the veteran's primary cancer site and that he 
should have been evaluated as 100 percent disabled years ago.  
Her May 2000 substantive appeal speaks only to the claim 
under 38 U.S.C.A. § 1318.  VA regulations provide that, if 
the RO's rating decision and statement of the case address 
several issues, the notice of disagreement and the 
substantive appeal, the appellant must identify the specific 
issue or issues she seeks to appeal.  38 C.F.R. §§ 20.201, 
20.202 (2000).  Therefore, the Board finds that the appellant 
perfected her appeal of the issue of entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 only, which is the sole issue on appeal.    


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided, that is necessary to substantiate the 
claim.  VA should indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on her 
behalf.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § (3), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  

The Board finds that a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.    

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  

In this case, the appellant seeks entitlement to dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318.  
Under that law, benefits are payable to the surviving spouse 
of a veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason was not in receipt of but 
would have been entitled to receive compensation, at the time 
of death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (1999).  
The service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.  
See 38 C.F.R. § 3.22 (2000) (effective January 21, 2000) 
(amended to reflect the intent of "entitled to receive" in 
38 U.S.C.A. § 1318); Karnas, supra.        

Pursuant to 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), 
a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).    

Review of the claims folder reveals that, although it cites 
Green, the RO did not adequately apprise the appellant of the 
requirements for setting forth a valid claim under 
38 U.S.C.A. § 1318(b).  In addition, the RO did not notify 
the appellant of the evidence necessary to substantiate such 
a claim.  Specifically, the appellant states that the veteran 
was receiving medical care for his service-connected 
disabilities but not whether such care was provided by VA.  
There is no indication that the RO attempted to verify any 
recent VA treatment.  The Board is unable to discern from its 
review of the claims folder whether the veteran had VA 
medical care in the 10 years preceding his death.  Records of 
VA medical treatment are considered to be in VA control or 
custody.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant, 
and her representative, in writing and 
advise her that, pursuant to 38 U.S.C.A. § 
1318(b) (West 1991), a surviving spouse 
can attempt to demonstrate that, based on 
evidence in the claims folder or in VA 
custody prior to the veteran's death and 
the law then applicable, the veteran would 
have been entitled to a total disability 
rating, schedular or based on 
unemployability, for the 10 years 
immediately preceding his death.  

The RO should also specifically inquire as 
to whether the veteran received VA medical 
treatment during the 10 years prior to his 
death and explain that such evidence may 
be necessary to substantiate her claim.  
If the veteran received VA treatment, the 
RO should attempt to secure those records. 

2.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

3. Thereafter, the RO should readjudicate 
the appellant's claim for dependency and 
indemnity compensation pursuant to 
38 U.S.C.A. § 1318.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

